Gunter, Justice.
The appellant brought an action below for specific performance of a contract for the sale of land or, in the alternative, for damages because of the breach of the contract. The trial judge directed a verdict in favor of the defendant-appellee.
It is obvious from the reading of the transcript that the trial judge directed a verdict on the basis of Morris v. Yates, 226 Ga. 43 (172 SE2d 428), which was expressly overruled by this court in Chewning v. Brand, 230 Ga. 255 (196 SE2d 399). We therefore hold that the direction of a verdict in this case was erroneous.
A reading of the record and the transcript also shows that there are fact issues for determination in this case. These fact issues must be determined upon a re-trial of the case.

Judgment reversed.


All the Justices concur.